DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 8-9 are objected to because of the following informalities:  
With regard to claim 1: Line 8, it appears the limitation “the metal shear connector plate” should be --the shear connector plate-- for consistency of the claim language.  Line 12, it appears the limitation “the metal connector plate” should be --the shear connector plate-- for consistency of the claim language.
With regard to claim 2: Lines 2-3, it appears the limitation “the metal connector plate” should be --the shear connector plate-- for consistency of the claim language.
With regard to claims 2-6 and 8-9:  Line 1 of each claim, it appears the limitation “The connector structure” should be --The shear connector structure-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regard to claim 3: Line 3, it’s unclear if the limitation “a corresponding plurality of holes” is referencing the hole of the shear connector plate found in claim 1.  Line 3, it’s unclear if the limitation “threaded fasteners” is referencing the at least one threaded fastener of claim 1.
With regard to claim 4: Line 1, it’s unclear if the limitation “a plurality of spaced holes” is referencing the hole of the shear connector plate found in claim 1.  Lines 2-3, it’s unclear if the limitation “a corresponding plurality of holes within the second concrete panel” is referencing the drilled hole within the second concrete panel found in claim 1. 
With regard to claim 8: Line 2, the limitation “the corner portion” lacks sufficient antecedent basis. 
With regard to claim 9: Line 3, it’s unclear if the limitation “a corresponding plurality of holes” is referencing the holes of the shear connector plate found in claim 7.  Lines 3-4, it’s unclear if the limitation “threaded fasteners” is referencing the at least one threaded fastener of claim 7.
With regard to claim 10: Lines 1-2, it’s unclear if the limitation “a plurality of spaced slots” is referencing the slots of claim 7.    Line 2, it’s unclear if the limitation “a corresponding plurality of drilled holes” is referencing the corresponding  holes of the second concrete panel found in claim 7.
With regard to claim 11: It’s unclear if the limitation “at metal connector plate” is referencing the previously recited shear connector plate of claim 7.

Claims 3-5 and 8-11 are examined as best understood.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al. (US 2014/0020321 A1) in view of Rosenkranz et al. (US 2009/0272066 A1).
With regard to claim 1: Eklund et al. disclose a shear connector structure (10) capable connecting a first concrete panel (Y) and a second concrete panel (X) in adjacent relation after the panels are set vertically on a support for a building (par. [0003]; figs. 1 and 5-6).
Eklund et al. does not disclose that the support is concrete.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support to be a concrete foundation in order to provide a known support for a building for distribution of loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Eklund et al. discloses that the shear connector structure (10) comprising
a metal connector angle (12) embedded in a corner portion (at edge) of the first concrete panel (Y) (par. [0032]; fig. 1),
a generally flat metal shear connector plate (14) overlapping a joint between the adjacent first concrete panel (Y) and the second concrete panel (X) (fig. 1),
at least one threaded fastener (40) securing the shear connector plate (14) to the metal connector angle (12) (figs. 1, 5 and 6), and

The hole within the second concrete panel being a “drilled” hole is considered a product by process limitation .“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Eklund et al. does not disclose the at least one anchor screw is a self-tapping concrete anchor screw.
However, Rosenkranz et al. discloses fastening of a mounting part (6)  to a constructional component (7) with a self-tapping concrete anchor screw (12) (par. [0038]; figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shear connector structure of Eklund et al. to have all the anchor screws and fasteners be a self-tapping concrete anchor screw such as taught by Rosenkranz et al. in order to provide fasteners capable of creating threads during driving for a secure connection.
With regard to claim 3: Eklund et al. discloses that the metal connector angle (12) is elongated and has a plurality of longitudinally spaced holes, and the shear connector plate (14) has a corresponding plurality of holes for receiving threaded fasteners (40) for securing the shear connector plate (14) to the connector angle (12) (figs. 1 and 5-6).
With regard to claim 4: Eklund et al. discloses  a plurality of spaced holes within the shear connector plate (14) and a corresponding plurality of holes within the second concrete panel (X) (figs. 1 and 5-6)
Eklund et al. as modified by Rosenkranz et al. discloses a plurality of the self-tapping concrete anchor screws extending through the holes within the shear connector plate and into the holes within the second concrete panel.
With regard to claim 5: The threaded fastener of Eklund et al. securing the shear connector plate to the connector angle is capable of providing pivoting the shear connector plate from a stored position overlapping the first concrete panel (Y) to the overlapping joint position after the concrete panels (X and Y) are positioned in adjacent relation (fig. 1).
With regard to claim 6: Eklund et al. discloses that the hole in the shear connector plate (14) is elongated to define a slot (32) (figs. 1 and 5-6).
Eklund et al. as modified by Rosenkranz et al. discloses  the self-tapping concrete anchor screw extends through the slot and into the drilled hole within the second concrete panel. 
With regard to claim 7: Eklund et al. disclose a shear connector structure (10) capable connecting a first concrete panel (Y) and a second concrete panel (X) in adjacent relation after the panels are set vertically on a support for a building (par. [0003]; figs. 1 and 5-6).
Eklund et al. does not disclose that the support is concrete.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support to be a concrete foundation in order to provide a known support for a building for distribution of loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

a generally flat metal shear connector plate (14) overlapping a joint between the adjacent first concrete panel (Y) and the second concrete panel (X) (fig. 1),
the shear connector plate (14) having spaced holes for each of the first concrete panel (Y) and the second concrete panel (X) (fig. 1),
each of the holes (32) within the shear connector plate (14) for the second concrete panel (X) being elongated to define a slot (fig. 1),
at least one threaded fastener (40) for each hole (34) within the shear connector plate (14) and the corresponding hole within the first concrete pane (Y) (fig. 1), and
an anchor screw (40) extending through each of the slots within the shear connector plate (14) and into a corresponding hole within the second concrete panel (X) and securing the shear connector plate (14) to the second concrete panel (X) (fig. 1).
Eklund et al. does not disclose the at least one anchor screw is a self-tapping concrete anchor screw.
However, Rosenkranz et al. discloses fastening of a mounting part (6) to a constructional component (7) with a self-tapping concrete anchor screw (12) (par. [0038]; figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shear connector structure of Eklund et al. to have all the anchor screws and fasteners be a self-tapping concrete anchor screw such as taught by Rosenkranz et al. in order to provide fasteners capable of creating threads during driving for a secure connection.
With regard to claim 8: Eklund et al. discloses a metal connector angle strip member (12) embedded in the corner portion (at edge) of the first concrete member (Y) (fig. 1; par. [0003]).
With regard to claim 9: Eklund et al. discloses that the angle strip member (12) is elongated and has a plurality of longitudinally spaced holes, and the shear connector plate (14) has a corresponding 
With regard to claim 10: Eklund et al. discloses a plurality of spaced slots within the shear connector plate (14) and a corresponding plurality of holes within the second concrete panel (X).
The holes within the second concrete panel being a “drilled” hole is a product by process limitation .
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Eklund et al. as modified by Rosenkranz et al. discloses a plurality of the self-tapping concrete anchor screws extending through the slots within the shear connector plate and into the holes within the second concrete panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 10-2012-0038942 A2).
With regard to claim 12: Ho discloses a connector capable securing a metal plate to a concrete member, the plate (110) having a hole (17), a stud (143) having an end portion with a bore having internal threads, the end portion of the stud (143) fixed to the plate around the bore, and a threaded fastener (140) extending into the bore (figs. 3 and 5-6).
Ho does not disclose that stud is fixed to the plate via welding.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Ho to have the stud be fixed  to the plate via welding in order to provide known connection means that is strong and durable. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The combination of all the elements of the claimed shear connector structure including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to connector structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633